 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                          )
     Danielle Mackey,                       )         EDCV 19-00491JVS(SHKx)
10                                          )
                                            )         ORDER OF DISMISSAL UPON
11                Plaintiff,                )
                                            )         SETTLEMENT OF CASE
12         v.                               )
                                            )
13   Lowe’s Companies, Inc., et al,         )
                                            )
14             Defendant(s).                )
     ____________________________           )
15
16         The Court having been advised by the counsel for the parties that the above-
17   entitled action has been settled,
18         IT IS ORDERED that this action be and is hereby dismissed in its entirety
19   without prejudice to the right, upon good cause being shown within 45 days, to reopen
20   the action if settlement is not consummated.
21
22   DATED: 10/10/2019                              ___________________________
23                                                     James V. Selna
                                                    United States District Judge
24
25
26
27
28
